CONCURRING OPINION
Rao, Judge:
I am in agreement with my associate insofar as he has found that sales in Canada on the manufacturer’s level were restricted; that such market was a controlled one; and that foreign value may not be predicated upon such sales. In my opinion, the cases cited in that portion of the decision devoted to this point show that the trial court erred in finding to the contrary.
It seems to me, however, that the question arising out of sales by the distributors to the retailers. was not whether a foreign value exists where merchandise is sold at a variety of prices, but rather whether the record establishes that there is a price at which such merchandise -is freely offered for sale to all purchasers, in the usual wholesale quantities and in the ordinary course of trade. This is the principle to be derived from the cases of United States v. Mexican Products Co., 28 C. C. P. A. (Customs) 80, C. A. D. 129, and M. V. Jenkins et al. v. United States, 34 C. C. P. A. (Customs) 33, C. A. D. 341, cited by my colleague in his opinion. For if there were a variety of prices, all within the requirements of the foreign value provision of section 402 of the Tariff Act of 1930, no one of them may properly be selected as the foreign value of the merchandise. United States v. M. V. Jenkins et al., 26 Cust. Ct. 467, Reap. Dec. 7924, affirmed 39 C. C. P. A. (Customs) 158, C. A. D. 479.
As I weigh the evidence in this case, I find that it does establish, for each brand of toilet tissue here involved, a price at which it was freely offered for sale to all purchasers for home consumption, in the usual wholesale quantities and in the ordinary course of trade, and that such price, for each brand, coincides with the appraised value. Therefore, there is no necessity for any consideration of whether a statutory foreign value may be predicated upon one of several freely offered prices.
With the observations set out above, I concur in the findings and conclusions of my associate.